DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Species 2 without traverse (figs. 14A-14C; claims 1-5) in the phone reply received on 08/03/2022 is acknowledged.
Claims 6-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application contains claims directed to the following patentably distinct species:
Species 1 – Figs. 12A-13B directed to layouts of element substrate. 
Species 2 – Figs. 14A-14C directed to element substrate with switches 1401-1404.
Species 3 – Figs. 15A-15B directed to a layout of element substrate.
Species 4 – Fig. 15C directed to a layout of element substrate with region 1521
Species 5 – Figs. 15D-15E directed to a layout of element substrate with region 1522. 
Species 6 – Fig. 15F directed to a layout of element substrate with switches 1531-1534.
Species 7 – Figs. 16A 
Species 8 – Figs. 16B directed to a layout of element substrate.
Species 9 – Figs. 16C directed to a layout of element substrate with widening common wiring regions 1631 and 1632. 
Species 10 – Figs. 16D directed to a layout of element substrate.
Species 11 – Figs. 16E directed to a layout of element substrate with film thickness of wiring resistance layers greater than that of the common wiring regions 1231 and 1232.
Species 12 – Figs. 17A-17C directed to a layout of element substrate with wiring layer 1701 different from the layer of common wiring region 1231. 
Species 13 – Figs. 17D-17G directed to a layout of element substrate with through-hole 1742. 
Species 14 – Figs. 18A-18C directed to a layout of element substrate with switches 1821-1824 provided in independent wiring regions. 
Species 15 – Figs. 19A-19C directed to a layout of element substrate with switches 1921-1924. 
Species 16 – Figs. 20A-20C directed to a layout of element substrate with heating elements of different shapes. 
Species 17 – Figs. 21A, and 21B-21C directed to “the energy to be inputted to the heating element is adjusted in accordance with the monitored resistance value”
Species 18 – Figs. 21D, and 21B-21C directed to “driving multiple heating elements in each of the timings in the time division manner during the control in the time division manner.”
Species 19 – Figs. 22A-22B directed to switches 2221-2224, “the SWs each include the same number of the multiple heating elements, which are driven simultaneously by the corresponding SW”
Species 20 – Fig. 22C directed to the multiple heating elements connected from the electrode pads are electrically connected in series on the same wiring
Species 21 – Fig. 22D directed to the width of the resistance pattern of the heating element is made longer than the length of the resistance pattern in the case of connecting the heating elements in series
Species 22 – Figs. 23A-23B directed to circuits 2301 and 2302 for making voltage constant are arranged in two ends of the heating elements 1011 to 1018. 
Species 23 – Fig. 23C directed to the circuit 2301 and circuits 2303 for making the voltages on one side constant arc arranged respectively. 
Species 24 – Fig. 23D directed to circuit 2303. 
Species 25 – Fig. 24A directed to variation of inputted energies
Species 26 – Fig. 24B directed to variation of inputted energies
Species 27 – Fig. 24C directed to variation of inputted energies 
Species 28 – Fig. 24D directed to variation of inputted energies
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and /or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to attorney Jason Okun on 08/03/2022 to request an oral election to the above restriction requirement that resulted in an election of Species 2 (Figs. 14A-14C; claims 1-5). The election was made without traverse. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The status of the 02/27/2020 claims, is as follows: claims 1-23 are pending

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 2019-035966 filed on 02/28/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2022, 05/26/2020, and 02/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama (US 20050212857)
Regarding claim 1, Hirayama discloses an ultrafine bubble generating apparatus (printing apparatus 1; fig. 15) that generates ultrafine bubbles (bubbles) by causing a heating element (heaters 1101’s) to generate film boiling (film boiling) in a liquid (ink) (para. 0076, 0002; fig. 11), comprising: 
an element substrate (heater substrate; fig. 13) including a heating part (blocks marked by dashed line 1-m; figs. 11 and 13) provided with a plurality of the heating elements (heaters 1101’s) (para. 0008), wherein 
in a case where an energy for generating the film boiling (film boiling) by each of the plurality of the heating elements (each heater 1101) is set to a first value (“a current value flowing through a wiring line divided for each block can always be suppressed to be equal to or smaller than a current flowing through one heater”, “amount of energy applied to respective heater can be made almost uniform”, para. 0009 and 0076. It is noted the energy applied to respective heater generates heat that causes film boiling thereby generating bubbles), the element substrate (heater substrate) being configured so that the energy inputted to the heating element (heaters 1101’s) driven in the heating part (blocks 1-m) is equal to a value obtained by multiplying the first value by a second value, (para. 0009) (it is noted the energy applied to respective heater 1101 is the same when the heaters are driven in time division manner as shown in fig. 12) and falls within a range from the value to a value obtained by multiplying the first value by a sum of the second value and 0.3 (1.3) (it is noted the energy applied to respective heater 1101 falls within a range from the applied energy to the applied energy times 1.3), the second value being 1. 

    PNG
    media_image1.png
    471
    742
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    265
    398
    media_image2.png
    Greyscale


Regarding claim 2, Hirayama discloses the second value is 1 (para. 0009) (it is noted the energy applied to respective heater 1101 is the same. In other words, assuming the energy applied to first heater 1101 is X. The energy applied to a second heater 1101 is equal to the energy X applied to the first heater 1101 multiplied by a second value which is 1. So the energy applied to the second heater 1101 is X times 1, which is equal to X). 

Regarding claim 3, Hirayama discloses the ultrafine bubble generating apparatus (printing apparatus 1), wherein the heating part (blocks 1-m) includes an aggregate of the heating elements (heaters 1101’s) to which energies from an electrode pad (power supply pad 1104) are inputted (para. 0008-0009).

Regarding claim 4, Hirayama discloses the ultrafine bubble generating apparatus (printing apparatus 1), wherein 
at least two or more of the heating elements (heaters 1101 sub 11 and 1101 sub 12) are connected to the electrode pad (power supply pad 1104) through the same common wiring (power supply line 1301 sub 1) in the heating part (block 1) (para. 0009; figs. 11 and 13), and 
the plurality of the heating elements (heaters 1101’s in block 1) are driven in a time division manner (para. 0006-0007; figs. 11-12).

    PNG
    media_image3.png
    275
    404
    media_image3.png
    Greyscale


Regarding claim 5, Hirayama discloses the ultrafine bubble generating apparatus (printing apparatus 1), wherein 
the element substrate (heater substrate; figs. 11 and 13) includes a plurality of the heating parts (blocks 1-m) (para. 0008), and 
in each of the plurality of the heating parts (each of blocks 1-m), the plurality of the heating elements are driven in the time division manner (time division) (para. 0007; fig. 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/802,688
Present Application 16/802,661
Copending Application 16/802,688
1. An ultrafine bubble generating apparatus that generates ultrafine bubbles by causing a heating element to generate film boiling in a liquid, comprising: an element substrate including a heating part provided with a plurality of the heating elements, wherein in a case where an energy for generating the film boiling by each of the plurality of the heating elements is set to a first value, the element substrate being configured so that the energy inputted to the heating element driven in the heating part is equal to or more than a value obtained by multiplying the first value by a second value and falls within a range from the value to a value obtained by multiplying the first value by a sum of the second value and 0.3, the second value being 1 or more.2. The ultrafine bubble generating apparatus according to claim 1, wherein the second value is 1.3. The ultrafine bubble generating apparatus according to claim 1, wherein the heating part includes an aggregate of the heating elements to which energies from an electrode pad are inputted.4. The ultrafine bubble generating apparatus according to claim 3, wherein at least two or more of the heating elements are connected to the electrode pad through the same common wiring in the heating part, and the plurality of the heating elements are driven in a time division manner.5. The ultrafine bubble generating apparatus according to claim 4, wherein the element substrate includes a plurality of the heating parts, and in each of the plurality of the heating parts, the plurality of the heating elements are driven in the time division manner.
1. An ultrafine bubble generating apparatus that generates ultrafine bubbles by causing a heating element to generate film boiling in a liquid, comprising: an element substrate including a heating part provided with a plurality of the heating elements, wherein the element substrate is configured to suppress variation of energies inputted to the heating elements in the heating part.2. The ultrafine bubble generating apparatus according to claim 1, wherein the heating part includes an aggregate of the heating elements to which energies from an electrode pad are inputted.3. The ultrafine bubble generating apparatus according to claim 2, wherein at least two or more of the heating elements are connected to the electrode pad through the same common wiring in the heating part, and the plurality of the heating elements are driven in a time division manner.4. The ultrafine bubble generating apparatus according to claim 3, wherein the element substrate includes a plurality of the heating parts, and in each of the plurality of the heating parts, the plurality of the heating elements are driven in the time division manner.5. The ultrafine bubble generating apparatus according to claim 3, wherein shapes of the heating elements in the heating part are different depending on a positional relationship of the heating elements connected to each other through the common wiring.6. The ultrafine bubble generating apparatus according to claim 3, wherein a voltage applied to each of the heating elements in the time division manner or a time length in which the heating elements are driven is changed depending on a difference between resistances in the common wiring.7. The ultrafine bubble generating apparatus according to claim 1, wherein in the heating part, the heating elements are each connected to an individual wiring.8. The ultrafine bubble generating apparatus according to claim 3, wherein the width or the film thickness of the common wiring is set so that, in a case where an energy for generating the film boiling by the heating element is set to a first value, energies respectively inputted to the plurality of the heating elements connected to the common wiring are set to 1.1 times or more and 3 times or less the first value.9. The ultrafine bubble generating apparatus according to claim 3, wherein the common wiring is formed on a layer different from a layer on which the heating element is formed in the element substrate.10. The ultrafine bubble generating apparatus according to claim 3, wherein the common wiring is formed on a back surface of the element substrate opposite to a surface on which the heating element is formed.11. The ultrafine bubble generating apparatus according to claim 10, wherein the electrode pad is formed on the back surface.12. The ultrafine bubble generating apparatus according to claim 3, further comprising: a generating unit in which a plurality of the element substrates are formed on a wafer.13. The ultrafine bubble generating apparatus according to claim 7, wherein a plurality of groups, which include a group provided with at least two or more heating elements that are each connected to the individual wiring and are driven simultaneously, are driven in different timings in a time division manner.14. The ultrafine bubble generating apparatus according to claim 13, wherein in the heating part, each of the groups includes the same number of the heating elements driven simultaneously.15. The ultrafine bubble generating apparatus according to claim 13, wherein the groups each provided with at least two or more heating elements driven simultaneously in the heating part are driven in timings in different time-divisions, and a voltage applied to each of the heating elements or a time length in which the heating elements are driven is changed depending on the number of the heating elements driven simultaneously in each timing.16. The ultrafine bubble generating apparatus according to claim 6, further comprising: a monitoring unit that monitors a resistance of the heating elements in the heating part, wherein a voltage applied to each of the heating elements in the time division manner or a time length in which the heating elements are driven is changed depending on a result of the monitoring by the monitoring unit.17. The ultrafine bubble generating apparatus according to claim 13, wherein in the heating part, a plurality of the heating elements driven simultaneously on the same wiring are connected in series.18. The ultrafine bubble generating apparatus according to claim 17, wherein in each of the heating elements connected in series, a length of a resistance pattern in a current flow direction is smaller than a width of the resistance pattern.19. The ultrafine bubble generating apparatus according to claim 1, further comprising: a unit for making energy constant that makes an energy applied to each of the plurality of the heating elements or each of a predetermined number of the heating elements constant, in the heating part.20. The ultrafine bubble generating apparatus according to claim 19, wherein the unit for making energy constant maintains a voltage or a current constant in two ends or one end of each of the heating elements.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 16/802,688 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 16/802,688.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nitta (US 20080297549 ) “RECORDING APPARATUS AND METHOD FOR CONTROLLING RECORDING APPARATUS”
Hirayama (US  20070076031) “Printhead, Printhead Substrate, Ink Cartridge, And Printing Apparatus Having Printhead”
Hirayama (US 20050212857) “Recording Head And Recorder Comprising Such Recording Head”
Imanaka (US 20050140736) “Printhead Substrate, Printhead Using The Substrate, Head Cartridge Including The Printhead, Method Of Driving The Printhead, And Printing Apparatus Using The Printhead”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761